   Case 1:20-cv-00865-MN Document 8 Filed 08/13/20 Page 1 of 3 PageID #: 113



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

MOUNTECH IP LLC,
                                                     Civil Action No.: 1:20-cv-00865-MN
             Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

BLACKBERRY CORPORATION,

             Defendant.

                REQUEST FOR ENTRY OF DEFAULT AS TO DEFENDANT
                          BLACKBERRY CORPORATION

        Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff Mountech IP LLC

 (hereinafter referred to as “Plaintiff”), by and through undersigned counsel, hereby respectfully

 requests that the Clerk enter a default as to Defendant Blackberry Corporation, (hereinafter

 referred to as “Defendant”), on the basis that Defendant has failed to timely answer or otherwise

 respond to Plaintiff’s Complaint (D.E. 1) in this action despite being properly served. In support

 of this request, Plaintiff files herewith the Affidavit of Jimmy Chong.

Dated: August 13, 2020                          CHONG LAW FIRM PA

                                                /s/Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road – Suite 350
                                                Wilmington, Delaware 19808
                                                Telephone: (302) 999-9480
                                                Facsimile: (877) 796-4627
                                                chong@chonglawfirm.com
  Case 1:20-cv-00865-MN Document 8 Filed 08/13/20 Page 2 of 3 PageID #: 114




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 13th day of August, 2020, the foregoing Request for

Entry of Default and Affidavit in Support of Request for Entry of Default was sent to the

Defendant, c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.

                                            /s/Jimmy Chong
                                            Jimmy Chong
  Case 1:20-cv-00865-MN Document 8 Filed 08/13/20 Page 3 of 3 PageID #: 115




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELEWARE

MOUNTECH IP LLC,
                                                     Civil Action No.: 1:20-cv-00865-MN
              Plaintiff,

      v.                                             TRIAL BY JURY DEMANDED

BLACKBERRY CORPORATION,

              Defendant.


                                        ENTRY OF DEFAULT

          AND NOT TO WIT THIS               day of August, 2020, Plaintiff, Mountech IP LLC, has

filed a request for Default (D.E. 8).

          It appearing that the Complaint was filed in the within matter on June 28, 2020, and that

Summons and Complaint were duly served upon the Defendant, Blackberry Corporation, on June

30, 2020 (D.E. 6). No answer or other pleading having been filed by the Defendant as required

by law.



Dated: ___________________                            By: _______________________________
                                                            Deputy Clerk
